DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 9, 18, 19, 20, 23-25, 27, 28, is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by “Joint Optimization of Energy Efficiency and Scheduling Strategies for Side-link Relay System” 2017 IEEE Wireless Communications and Networking Conference (Shrivastava, et al).
Shrivastava, et al discloses a method for wireless communications at a base station (figure 2), comprising identifying a plurality of user equipments (UEs) subscribed to receive broadcast transmissions from the base station (page 1, Introduction, figure 2).  Determining, based at least in part on a selection criterion, that a first subset of UEs of the plurality of UEs is to receive the broadcast transmissions via direct link communications from the base station (figure 1, #relay UE, figure 3, page 2 right column).  Evaluating whether a second subset of UEs of the plurality of UEs may receive the broadcast transmissions via sidelink communications from the first subset of UEs (figure 1, #remote UE, figure 3, page 2 right column, page 3, left column).  

    PNG
    media_image1.png
    151
    426
    media_image1.png
    Greyscale

Shrivastava, et al shows transmitting, to at least one of the first subset of UEs or the second subset of UEs, an indication that the broadcast transmissions are to be received via either the direct link communications or the sidelink communications or according to an opportunistic reception mode (figure 3, page 3, right column) and transmitting the broadcast transmissions to the first subset of UEs (figure 3, page 3 left column).

    PNG
    media_image2.png
    230
    437
    media_image2.png
    Greyscale

Same of the claims are in alternative form.
Regarding claims 9, 18, note page 2, left column, page 3 right column, tables 1 and 2.
Regarding claims 19 and 29, note pages 3, 4, left column, table 1.
Regarding claim 20, Shrivastava, et al reveals a method for wireless communications at a user equipment (UE)(figure 2), comprising subscribing, to a base station, to receive broadcast transmissions from the base station; (page 1, Introduction, figure 2). Receiving, from the base station, an indication that the broadcast transmissions are to be received via either direct link communications from the base station or via sidelink communications from a first subset of UEs receiving the broadcast transmissions via the direct link communications from the base station, wherein a second subset of UEs comprise the UEs receiving the broadcast transmissions via the sidelink communications (figure 1, #relay UE, figure 3, page 2 right column) and receiving the broadcast transmissions in accordance with the indication or an opportunistic reception mode (figure 1, #remote UE, figure 3, page 2 right column, page 3, left column).  
Regarding claims 22-25, note pages 1-3, Abstract, sections I, III, and IV.
Regarding claim 27, page 3, section IV.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Joint Optimization of Energy Efficiency and Scheduling Strategies for Side-link Relay System” 2017 IEEE Wireless Communications and Networking Conference (Shrivastava, et al) in view of United States Patent Application Publication 2008/0247375 (Muharemovic, et al).
Shrivastava, et al discloses all the functions claimed, note the above paragraph, except for processor, memory coupled with the processor and instructions stored in the memory and executable by the processor each in the user equipment and base station.  Having a processor, memory coupled with the processor and instructions stored in the memory and executable by the processor in a user equipment and base station is old, well known and standard in the art.  The Examiner provides Muharemovic, et al as evidence that a processor, memory coupled with the processor and instructions stored in the memory and executable by the processor in a user equipment and base station is old, well known and standard in the art.  
Hence, it would have been very obvious before the effective filing date of the claimed invention to a person having below ordinary skill in the art to incorporate the processor, memory coupled with the processor and instructions stored in the memory and executable by the processor each in the user equipment and base station of Shrivastava, et al in order for the user equipment and base station to operate in a digital radio communication network like 4G or 5G.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2-8, 10-17. 21-22. And 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645